Citation Nr: 0307133	
Decision Date: 04/14/03    Archive Date: 04/24/03

DOCKET NO.  94-31 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  The propriety of the initial rating assigned for the 
service-connected dysthymic disorder, currently evaluated as 
50 percent disabling.  

2.  Entitlement to an increased rating for the service-
connected residuals of a right acromioclavicular separation 
with resection of the distal right clavicle, right anterior 
acromioplasty and rotator cuff repair, currently evaluated as 
20 percent disabling.  

3.  Entitlement to an increased rating for the service-
connected atrophy of the right trapezius, currently evaluated 
as 10 percent disabling.  

4.  Entitlement to an increased rating for the service-
connected right ulnar nerve palsy, currently evaluated as 10 
percent disabling.  

5.  Entitlement to an increased (compensable) rating for the 
service-connected atrophy of the right pectoralis muscle.  

6.  Entitlement to an increased rating for the service-
connected scar on the right clavicle area, currently 
evaluated as 10 percent disabling.  

7.  Entitlement to an effective date earlier than February 8, 
1996, for the assignment of a 50 percent rating for the 
service-connected dysthymic disorder.  

8.  Entitlement to an effective date earlier than February 8, 
1996, for the assignment of a total rating based on 
individual unemployability (TDIU) due to service-connected 
disability.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

K.M. Weida, Associate Attorney 



INTRODUCTION

The veteran served on active duty from November 1967 to 
August 1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from March 1993, March 1994 and September 1996 
rating decisions by the RO.  

In a September 1993 rating decision, the RO assigned a 
temporary total rating under the provisions of 38 C.F.R. § 
4.30 from March 11, 1993 through October 1993.  Then, in a 
January 1993 rating decision, the RO extended the temporary 
total rating through March 1994.  

In a March 1994 rating decision, the RO granted service 
connection and assigned a 30 percent rating for dysthymic 
disorder, effective on January 10, 1994.  

This case initially came to the Board in July 1996 and was 
remanded for additional development of the record.  

In a September 1996 rating decision, the RO assigned a 50 
percent rating for the service-connected dysthymic disorder 
and a TDIU rating due to service-connected disability, both 
effective on February 8, 1996.  

Thereafter, the Board remanded the case to the RO for further 
development in December 1999.  

Finally, the Board finds that additional development is 
needed regarding the issues of increased ratings for the 
service-connected scar on the right clavicle area and for the 
right ulnar nerve palsy.  Thus, these issues are discussed in 
the Remand portion of this document.  



FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the issue decided herein has been 
obtained.  

2.  The service-connected dysthymic disorder is shown to have 
been productive of a disability picture that more nearly 
approximated that of considerable industrial and social 
impairment during the course of the appeal.  

3.  The veteran's service-connected dysthymic disorder is not 
shown to have been productive of a disability picture 
reflective of more than occupational and social impairment 
with reduced reliability and productivity or difficulty in 
establishing and maintaining effective work and social 
relationships.  

4.  The service-connected right shoulder disorder is shown to 
be productive of a disability picture that more nearly 
approximates that of malunion with marked deformity; neither 
fibrous union, nonunion nor functional limitation due to pain 
with limitation at point 25 degrees from the side has been 
demonstrated.  

5.  The veteran is shown to have been precluded from 
performing substantially gainful employment due to his 
service-connected disabilities since the date of filing of 
his claim.  

6.  The service-connected right trapezius muscle atrophy is 
not shown to be of more than moderate severity.  

7.  The service-connected right pectoralis muscle atrophy is 
not shown to be of more than slight severity.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an increased rating, 
greater than 50 percent, for the service-connected dysthymic 
disorder have not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 
(West 2000); 38 C.F.R. §§ 4.1, 4.7, 4.130 including 
Diagnostic Code 9433 (2002); 38 C.F.R. § 4.132 including 
Diagnostic Code 9405 (1996).  

2.  The criteria for the assignment of an increased rating of 
30 percent for the service-connected residuals of the right 
acromioclavicular separation with resection of the distal 
right clavicle, right anterior acromioplasty, and rotator 
cuff repair, have been met.  38 U.S.C.A. §§ 1155, 5107, 7104 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 
4.71a including Diagnostic Codes 5201, 5202, 5203 (2002).  

3.  The criteria for the assignment of a 10 percent rating 
for the service-connected atrophy of the trapezius muscle 
have not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 
2002); 38 C.F.R. §§ 4.7, 4.73 including Diagnostic Code 5301 
(2002).  

4.  The criteria for the assignment of a compensable rating 
for the service-connected atrophy of the right pectoralis 
muscle have not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 
(West 2002); 38 C.F.R. §§ 4.7, 4.73 including Diagnostic Code 
5302 (2002).  

5.  An earlier effective date of April 1, 1994 for the 
assignment of a TDIU rating due to service-connected 
disability is warranted.  38 U.S.C.A. §§ 5107, 5110, 7104 
(West 2002); 38 C.F.R. §§ 3.400, 4.16 (2002).  

6.  An earlier effective date of January 10, 1994 for the 
assignment of a 50 percent rating for the service-connected 
dysthymic disorder is warranted.  38 U.S.C.A. §§ 5107, 5110, 
7104 (West 2002); 38 C.F.R. §§ 3.400, 4.132 including 
Diagnostic Code 9405 (1996).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Factual background

On January 10, 1994, the veteran filed his claims of service 
connection for a psychiatric disorder and for a TDIU rating 
due to service-connected disability.  

The VA treatment records, dated from 1991 to 1995, shows 
treatment for the veteran's right shoulder disability and 
secondary depression.  Specifically, in August 1991, the 
veteran had complaints of having increasing right shoulder 
pain that radiated down his arm.  Likewise, in June 1992, the 
physician noted that the veteran had good range of motion, 
but pain upon abduction, flexion and crossing his arms over 
his chest.  

In July 1992, the veteran's well-healed incision was noted to 
be painful to palpation and the distal clavicle was painful 
to palpation.  His flexion was that of 140 degrees with an 
impingement sign, external rotation of 30 degrees, abduction 
of 90 degrees, and external rotation of 90 degrees.  His 
muscle strength was 5/5.  

Furthermore, following surgery in September 1993, the veteran 
was instructed to convalesce for six months.  The physician 
stated that his scar was well healed and that range of motion 
was that of 130 degrees of flexion, 45 degrees of extension, 
and 45 degrees of external rotation.  

In December 1995, the veteran was still experiencing pain 
despite physical therapy.  His range of motion was that of 80 
degrees of flexion, 30 degrees of extension, 20 degrees of 
internal rotation, and 30 degrees of external rotation.  The 
veteran was given medication for pain and depression and told 
to remain convalesced until further evaluation in March.  

In March 1994, the veteran reported that swinging his arm 
when walking exacerbated his right shoulder pain.  His active 
range of motion was that of zero to 90 degrees of 
"abduction/flexion," passive range of motion was zero to 
120 degrees of "abduction/flexion," and external and 
internal rotation was 60 degrees.  The examiner stated that 
the veteran was unable to return to work and needed to be 
reevaluated in three months.  

X-ray studies taken in June 1994 revealed an irregularity of 
the subsurface of the right rotator cuff tendon representing 
either a part tear (fraying) or post-surgical 
scarring/adhesions.  In March 1995, the veteran was advised 
not to lift more than ten to fifteen pounds at a time and not 
to return to construction work.  Finally, in June 1995, the 
veteran was treated for anxiety and depression, including 
crying spells, insomnia, isolative behavior and feelings of 
worthlessness.

In March 1993, the veteran underwent a right anterior 
acromioplasty and rotator cuff repair at VA.  Following the 
successful procedure, the doctor advised the veteran not to 
perform laborious type work.  

Likewise, a March 1993 Attending Physician's Disability 
Statement from Liberty notes the veteran's complaints of 
having right shoulder pain, weakness in external rotation and 
impingement.  The physician diagnosed the veteran as having 
status post rotator cuff repair and acromioplasty.  

The physician also noted that the veteran's physical 
impairment was a Class 4, moderate limitation of functional 
capacity, capable of clerical/administrative (sedentary) 
activity.  Finally, the veteran was listed as totally 
disabled for his regular occupation, as he was unable to lift 
his right arm.  

In March 1994, the veteran underwent a VA examination.  He 
reported his medical history with regards to his right 
shoulder and his trouble sleeping because of the pain and 
feeling moderately depressed.  The veteran did not have 
suicidal ideations and stated that he had difficulty with 
concentration and some difficulty with memory.  He was able 
to enjoy certain activities, especially if his pain was not 
too bad.  The veteran also had complaints of having 
occasional crying spells and a fair level of energy.  

Upon examination, the veteran was oriented to time, person 
and place and was noted to be casually dressed.  He appeared 
moderately to mildly depressed and looked in some discomfort.  
He denied unusual thinking, hallucinations or delusions, and 
his insight and judgment were good.  His memory was also 
intact for three objects over five minutes.  

The examiner diagnosed the veteran as having dysthymic 
disorder and chronic pain from shoulder difficulties.  He 
concluded that the veteran was mild to moderately depressed 
related to his inability to be active and chronic pain.  

In February 1994, the RO received a letter from the 
Foursquare Gospel Church stating that the veteran had to 
gradually reduce his work as a minister to a few hours a week 
due to the severity of pain in his right shoulder.  Thus, his 
salary was discontinued on February 1, 1994, until he was 
able to assume an active role as a minister.  

Likewise, the RO also received a letter from Liberty Life 
Insurance Company stating that the veteran had been an 
employee until February 19, 1993 when he was placed on 
disability for his right shoulder.  The veteran was not 
capable of performing his job at that time, or at the time of 
the letter, as an insurance home service agent.  

In s June 1995 letter, the veteran's VA physician stated that 
the veteran had no further surgical options to help his 
shoulder pain and discomfort and global shoulder weakness and 
needed extensive physical therapy.  The veteran was also on 
permanent lifting disability, not to lift greater than ten to 
fifteen pounds.  

The physician stated that, at that point, the veteran was 
unable to return to his previous type of employment as a 
construction worker, and it was recommended that he undergo 
Vocational Rehabilitation.  Finally, the physician reported 
that the veteran's prognosis was poor given his multiple 
surgical procedures with limited benefits.  

During the June 1995 hearing, the veteran testified that he 
had undergone six surgeries that eventually led to a 
worsening of the condition.  The veteran further stated that 
he had pretty good motion in his shoulder, but suffered from 
pain when used.  He described the feeling as having "a 
little man in there that had a full hand of needles."  The 
veteran also testified that he suffered from pain upon simple 
functions such as walking and that, once he began to 
experience pain, he was usually immobilized the rest of the 
day.  

In order to sleep, the veteran stated that he had to take 
medication and that, when he did not take the medicine, it 
took him three or four hours to fall asleep because of pain.  
As a result of the pain, the veteran also reported that he 
was fatigued most of the day.  He further testified that the 
muscles involved were in the back of his shoulder straight 
over to the right side of his shoulder.  

In terms of employment, the veteran testified that he was a 
minister and had worked as a carpenter and an insurance 
salesman; however, he eventually was unable to work.  The 
veteran also stated that he experienced paralysis when he 
moved or twisted a certain way and his whole body locked up.  

As a result of his shoulder disability, the veteran further 
testified that, at times, he fell into a depressive state and 
did not want anyone around him, did not want to talk, and 
just wanted to turn the lights down.  Furthermore, he 
suffered from panic and anxiety attacks that affected his 
last employment.  

Specifically, the veteran stated that, when he worked as a 
minister, he would perform the sermon and immediately go into 
seclusion and stay away from people.  Likewise, he would 
cancel engagements because he did not want to be around 
anyone and stopped attending organizational events that he 
used to enjoy.  

The veteran also stated that his depression had also affected 
his relationship with his wife and children.  As for the scar 
on his shoulder, the veteran testified that parts of it were 
extremely painful and could be tender and that, at times, he 
experienced a tingling sensation when wearing just a T-shirt.  

The private medical records, dated from September 1995 to 
February 1996, which appear to be from Piedmont Psychiatric 
Associates, show treatment for panic and anxiety attacks, 
depression, isolative behavior and fatigue secondary to his 
right shoulder disability.  

In an August 1996 letter, Dr. Samuel Stone reported that the 
veteran was unable to engage in substantial activity by 
"reason of medically determinable, physical, or mental 
impairment" that was expected to be a long indefinite 
duration.  Likewise, in an April 1997 letter, Dr. Stone added 
that, due to the severity of the veteran's condition, he had 
not been able to work since February 1994.  

Furthermore, in a June 1997 letter, Dr. Stone reported that 
the veteran's "nervous" condition had reached the point 
that he was unable to establish or maintain effective or 
favorable relationships with people and that he often stayed 
at home for days because of anxiety and panic attacks.  

He further stated that the veteran felt people were talking 
about him causing him to feel like he would pass out with 
shortness of breath and tachycardia.  Finally, Dr. Stone 
stated that the veteran would isolate himself from his family 
because of stress and would often loose his train of thoughts 
and forget things.  

In an August 2001 VA examination, the veteran had complaints 
of having difficulty with activities of daily living and 
playing with his grandson and stated that such activities as 
walking and carrying his shoulder gave him pain.  
Furthermore, he reported that he was unable to lie on his 
right side and suffered from mild paresthesias in his ulnar 
two digits of his right hand.  

The examination revealed two large scars going from the 
midclavicle to the distal clavicle AC joint and one in the 
right deltopectoral groove.  The scars were well healed and 
not tender to palpation.  His passive range of motion was 
zero to 165 degrees forward elevation with pain at terminus, 
internal rotation to his sacrum, and external rotation to 
approximately 35 degrees.  The veteran had positive signs of 
impingement in the one, two and three positions and positive 
signs of cross arm adduction test.  

The veteran was note to have 4+/5 strength of his rotator 
cuff with give-way secondary pain.  He did not have a drop 
test, and examination of his hand revealed subjective 
paresthesias in the ulnar two digits of his hand.  
Furthermore, the veteran had 5/5 intrinsic strength, 5/5 
first dorsal interosseus strength, 5/5 wrist extensors and 
flexors, and 5/5 grip strength.  

The examiner concluded that the veteran's right shoulder 
disability severely limited strength and the use of his arm 
secondary to the scar and post-degenerative changes and that 
there was secondary subjective paresthesias in the ulnar 
distribution.  An examination of the veteran's trapezius and 
pectoralis revealed 5/5 strength with no signs of marked 
weakness or atrophy.  

The veteran also underwent a VA psychiatric examination in 
August 2001.  The veteran reported that he got along with his 
sons, but felt that they took advantage of him at times.  He 
also stated that there was some conflict with his wife 
because she wanted him to do more than he felt he could do 
and that, as a result, communication between then had shut 
down.  The veteran had five close friends that he saw every 
week and noted a large number of acquaintances.  The veteran 
also stated that he liked to read, watch movies, play with 
his dog and grandchildren, go on the Internet, and attend the 
Pentecostal Church one to two times a week.  

Upon examination, the examiner noted that the veteran was 
alert, oriented, and attentive.  His mood appeared dysphoric 
and his affect was constrictive.  The veteran's speech was 
rather slow and there was some evidence of psychomotor 
agitation or retardation.  He had fair eye contact and was 
cooperative, and his thought processes were logical and 
coherent.  

The veteran also had no hallucinations or delusions and 
denied suicidal or homicidal ideations.  The examiner further 
noted that his memory was intact for immediate, recent, and 
remote events and he was able to concentrate well enough to 
spell "world" backwards and interpret a proverb.  The 
veteran's intelligence was estimated to be average, and his 
insight was fair regarding his current condition.  

The examiner diagnosed the veteran as having dysthymic and 
panic disorder with family problems, unemployment and 
difficulties with both physical and psychological problems.  
The examiner assigned a Global Assessment of Functioning 
(GAF) score of 52.  

In closing, the examiner reported that the veteran was 
exhibiting moderate symptoms, including anxiety attacks when 
he got around people.  Likewise, the veteran had panic 
attacks with shortness of breath, increased heart rate, and 
intense anxiety that felt like he was going to pass out 
anywhere from one to five times a week.  

Furthermore, the examiner stated that the veteran's social 
adaptability and interactions with others appeared to be 
moderately impaired and his ability to maintain employment 
and perform job duties in a reliable, flexible and efficient 
manner appeared to moderately impaired.  


Analysis

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), which contains revised notice 
provisions, and additional requirements pertaining to VA's 
duty to assist.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (West 
2002).  

The new law applies to all claims filed on or after the date 
of the law's enactment, as well as to claims filed before the 
date of the law's enactment, and not yet finally adjudicated 
as of that date.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); VAOPGCPREC 11-2000 (2000).  

In this case, the veteran has had an opportunity to submit 
evidence to support his claim on appeal in light of the 
above-noted change in the law and regulations.  

Accordingly, the Board determines that the change in the law 
does not preclude the Board from proceeding to an 
adjudication of the veteran's claim without further 
developing the claim, as the requirements of the new law and 
regulations have essentially been satisfied.  

In this regard, by virtue of the October 1993, August 1994, 
and December 1996 Statements of the Case and August 1994, 
September 1995, March 1996, May 1997, July 1997 and November 
1992 Supplemental Statements of the Case, as well as the July 
2001 letter, issued during the pendency of the appeal, the 
veteran and his representative have been advised of the law 
and regulations governing his claim, and have been given 
notice of the information, medical evidence, and/or lay 
evidence necessary to substantiate the claim.  

Furthermore, the Board remanded this case in July 1996 and 
December 1999 for further development, to include obtaining 
treatment records and to schedule the veteran for 
examinations.  

The RO also has made reasonable efforts to obtain relevant 
records adequately identified by the veteran; in fact, it 
appears that all available evidence identified by the veteran 
has been obtained and associated with the claims folder.  

Moreover, there is no indication whatsoever that there is any 
existing, potentially relevant evidence to obtain, the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA, 
is not here at issue.  See Quartuccio v. Principi, No. 01-997 
(U.S. Vet. App. June 19, 2002) (addressing the duties imposed 
by 38 U.S.C. § 5103 (a) and 38 C.F.R. § 3.159).  

Hence, adjudication of this appeal, without another remand to 
the RO for specific consideration of the new law, poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The claims are ready to 
be considered on the merits.  


Increased ratings for the service-connected disabilities

The veteran contends that he is entitled to increased ratings 
for his service-connected disabilities associated with his 
right shoulder disability.

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practically 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2002).  

Separate diagnostic codes identify the various disabilities.  
In addition, VA has a duty to acknowledge and consider all 
regulations which are potentially applicable as raised in the 
record and to explain the reasons and bases for its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has stated that where entitlement to compensation has 
already been established and increase in disability rating is 
at issue, present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1995).  

In cases where the original rating assigned is appealed, 
consideration must be given to whether a higher rating is 
warranted at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).

Regarding the veteran's service-connected musculoskeletal 
disabilities, the Board also notes that functional loss, 
which is the inability to perform the normal working 
movements of the body within normal limits, specifically due 
to pain and weakness on motion, should be considered in 
addition to the criteria set forth in the appropriate 
Diagnostic Codes of the Schedule when ascertaining the 
severity of musculoskeletal disabilities.  38 C.F.R. § 4.40 
(2002); see also DeLuca v. Brown, 8 Vet. App. 202, 204-06 
(1995).  


Service-connected dysthymic disorder, including earlier 
effective date

The veteran claims that he is entitled to a rating higher 
than the initial 50 percent for the service-connected 
dysthymic disorder, currently evaluated under Diagnostic Code 
9433.  

The Board notes that, during the course of the veteran's 
appeal, the regulations pertaining to psychiatric 
disabilities were revised, effective on November 7, 1996.  
Therefore, he is entitled to adjudication under the version 
most favorable to him.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

In this regard, the General Counsel of VA has recently held 
that where a law or regulation changes during the pendency of 
a claim for an increased rating, the Board should first 
determine whether the revised version is more favorable to 
the veteran.  In so doing, it may be necessary for the Board 
to apply both the old and new versions of the regulation.  If 
the revised version of the regulation is more favorable, the 
retroactive reach of that regulation under 38 U.S.C.A. 
§ 5110(g) (West 2002) can be no earlier than the effective 
date of that change.  

The Board, however, must apply both the former and the 
revised versions of the regulation for the period prior and 
subsequent to the regulatory change, but an effective date 
based on the revised criteria may be no earlier than the date 
of the change.  As such, VA must consider the claim pursuant 
to the both criteria during the course of the entire appeal.  
See VAOPGCPREC 3-2000 (2000); DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997).

Pursuant to the regulations in effect prior to November 7, 
1996, a 30 percent evaluation is warranted where there is a 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people. The 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  38 C.F.R. § 4.132 
including Diagnostic Code 9405 (1996).  

A 50 percent rating is warranted where the ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired. By reason of 
psychoneurotic symptoms, the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  Id.  

A 70 percent evaluation contemplated that the ability to 
establish and maintain effective or favorable relationships 
with people was severely impaired, or the psychoneurotic 
symptoms were of such severity and persistence that there was 
severe impairment in the ability to obtain or retain 
employment.  Id.  

A 100 percent evaluation required either virtual isolation in 
the community, totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior, or the veteran must be demonstrably 
unable to obtain or retain employment.  Id.  

Following the November 6, 1996, regulation change, Diagnostic 
Code 9433 provides for a 30 percent evaluation where there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130 including Diagnostic Code 9433 (2002).  

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  

A 70 percent evaluation is appropriate where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  Id.  

A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Id.  

In this case, the RO granted the veteran service connection 
for dysthymic disorder in March 1994 and assigned a 30 
percent rating, effective on January 10, 1994.  

Thereafter, in a September 1996 decision, the RO assigned a 
50 percent rating for the service-connected dysthymic 
disorder, effective on February 8, 1996.  

After carefully reviewing the evidence, as well as 
considering both the old and revised Diagnostic Codes, the 
Board finds that a rating of 50 percent, but not higher, is 
for application under the appropriate rating criteria during 
the course of this appeal.  

The Board recognizes that the veteran suffers from 
depression, anxiety, insomnia and isolative behavior, and the 
evidence does show a mild to moderate level of impairment.  
Particularly, in March 1994 the veteran reported that he felt 
moderately depressed secondary to his right shoulder 
disability.  He did not have suicidal ideations and was able 
to enjoy certain activities.  The examiner diagnosed the 
veteran as having mild to moderate depression related to his 
inability to be active and his chronic pain.  

Dr. Stone reported in June 1997 that the veteran had reached 
the point where he was unable to establish or maintain 
effective relationships.  However, the August 2001 VA 
examination report shows that the veteran had five close 
friends that he saw on a weekly basis and a large number of 
acquaintances.  The veteran also stated that he liked to 
watch movies, play with his grandchildren and his dog, use 
the Internet and attend church twice a week.  

The examiner concluded that the veteran exhibited moderate 
symptoms and stated that the veteran's social adaptability 
and interactions with others and his ability to maintain 
employment and perform job duties in a reliable, flexible, 
and efficient manner also appeared to moderately impaired.  

Under the old criteria, the service-connected psychiatric 
disorder is shown to be productive of a disability picture 
that more nearly approximates that of considerable social and 
industrial impairment during the course of the appeal.  

According to the old criteria, in order to obtain a 70 
percent rating, the veteran's ability to establish and 
maintain effective relationships must be severely impaired, 
as well as his ability to obtain or retain employment.  While 
the Board acknowledges that the veteran has had difficulty 
with relationships, the evidence also shows that he still 
enjoys activities and continues to have close relationships.  

Likewise, the evidence does not show that because of his 
psychiatric disability, he is severely impaired in his 
ability to obtain and maintain employment.  

Finally, under the revised criteria, while the veteran has 
had some difficulty in establishing and maintaining effective 
relationships, the evidence does not demonstrate that the 
veteran has experienced suicidal ideations, obsessional 
rituals, difficulty with speech, impaired impulse control, 
spatial disorientation, and neglect of personal hygiene.  

Hence, the service-connected dysthymic disorder is not shown 
to have been productive of more than occupational and social 
impairment with reduced reliability and productivity or 
difficulty in establishing and maintaining effective work and 
social relationships.  

Therefore, the Board finds that the evidence of record shows 
that the assignment of a 50 percent rating, but not higher, 
is supported beginning on January 10, 1994.  


Service-connected residuals of a 
right acromioclavicular separation 

The veteran also contends that he is entitled to an increased 
rating for the service-connected residuals of a right 
acromioclavicular separation, currently rated 20 percent 
under Diagnostic Code 5203.  

Pursuant to Diagnostic Code 5203, impairment of the clavicle 
or scapula with malunion is assigned a 10 percent disability 
rating.  Impairment of the clavicle or scapula with nonunion 
and without loose movement is also assigned a 10 percent 
disability rating.  A 20 percent rating is warranted for 
Impairment of the clavicle or scapula with nonunion and with 
loose movement, as well as for dislocation of the clavicle or 
scapula.  

Furthermore, Diagnostic Code 5201, which pertains to 
limitation of motion of the arm, allows a 40 percent rating 
for limitation of motion to 25 degrees for the major 
extremity.  Limitation of motion midway between the side and 
shoulder level warrants a 30 percent evaluation for the major 
extremity.  Limitation of motion at shoulder level warrants a 
20 percent rating for either the major or minor extremity.  

Full range of motion of the shoulder is measured from zero 
degrees to 180 degrees in forward elevation (flexion), zero 
degrees to 180 degrees in abduction, and zero degrees to 90 
degrees in both external and internal rotation.  38 C.F.R. § 
4.71, Plate I (2002).  

Finally, Diagnostic Code 5202, which contemplates other 
impairment of the humerus provides that a 50 percent rating 
is warranted for fibrous union of the humerus of the major 
arm. Evaluations in excess of 50 percent require nonunion of 
the humerus (false flail joint) or loss of the head of the 
humerus (flail shoulder). Recurrent dislocation of the 
scapulohumeral joint with frequent episodes and guarding of 
all arm movements warrant a 30 percent rating for the major 
arm. 

Malunion of the humerus of the major arm with marked 
deformity warrants a 30 percent evaluation and a moderate 
deformity of the major arm warrants a 20 percent evaluation.  

After carefully reviewing the evidence, the Board finds that 
the service-connected right shoulder condition is productive 
of a disability picture that more nearly approximates the 
criteria for the assignment of a 30 percent rating under 
Diagnostic 5202.  The evidence of record shows in this regard 
that the service-connected disability is more consistent with 
malunion and marked deformity.  

The evidence also does not show ankylosis of the 
scapulohumeral articulation, a flail shoulder, or a false 
flail joint to warrant a higher rating under Diagnostic Codes 
5200 and 5202, respectively.  Likewise, neither nonunion nor 
fibrous union is demonstrated.  

Accordingly, based on a review of the evidentiary record in 
its entirety, a 30 percent rating is warranted for the 
service-connected right shoulder disability.  


Service-connected atrophy of the 
right trapezius and pectoralis muscle

The Rating Schedule was revised with respect to the ratings 
applicable to muscle injuries, effective July 3, 1997.  62 
Fed.Reg. No. 106, 30235-30240 (Jun. 3, 1997) (codified at 38 
C.F.R. §§ 4.47--4.54 and 4.72 were removed and reserved).  
The defined purpose of these changes was to incorporate 
updates in medical terminology, advances in medical science, 
and to clarify ambiguous criteria.  The comments clarify that 
the changes were not intended to be substantive.  See 62 
Fed.Reg. No. 106, 30235-30237.  

Muscle group I consists of the extrinsic muscles of the 
shoulder girdle: trapezius, levator scapulae, and serratus 
magnus.  The function of muscle group I is upward rotation of 
the scapula, and elevation of the arm above shoulder level.  
Injuries to muscle group I are evaluated pursuant to 38 
C.F.R. § 4.73, Diagnostic Code 5301. Under this code, a 10 
percent evaluation is warranted for moderate injury of either 
the dominant or non-dominant arm.  A 20 percent evaluation is 
warranted for a moderately severe injury of the non-dominant 
arm, and a 30 percent evaluation is warranted for a 
moderately severe injury of the dominant arm.  38 C.F.R. § 
4.73, Diagnostic Code 5301 (2002).  

Muscle group II consists of the extrinsic muscles of shoulder 
girdle: (1) pectoralis major II (costosternal); (2) 
latissimus dorsi and teres major (teres major, although 
technically an intrinsic muscle, is included with latissimus 
dorsi); (3) pectoralis minor; and, (4) rhomboid. The function 
of muscle group II is depression of the arm from vertical 
overhead to hanging at side (1, 2); downward rotation of 
scapula (3, 4); 1 and 2 act with Group III in forward and 
backward swing of arm. Injuries to muscle group II are 
evaluated pursuant to 38 C.F.R. § 4.73, Diagnostic Code 5302. 
Under this code, a 20 percent evaluation is warranted for 
moderate injury of either the dominant or non- dominant arm.  
A 20 percent evaluation is warranted for a moderately severe 
injury of the non-dominant arm, and a 30 percent evaluation 
is warranted for a moderately severe injury of the dominant 
arm.  38 C.F.R. § 4.73, Diagnostic Code 5302 (2002).  

As to the veteran's claims for an increased rating for the 
service-connected atrophy of the right trapezius muscle and 
the right pectoralis muscle, the Board finds that the 
evidence of record does not support the assignment of a 
higher rating in either case.  

The Board notes in this regard that the evidence does not 
indicate a significant loss of strength or demonstrable 
deformity of either muscle.  Specifically, in July 1992, the 
veteran's muscle strength was 5/5.  

During the August 2001 VA examination, the examiner reported 
that the veteran's strength was 4+/5 in the rotator cuff, 5/5 
intrinsic strength, 5/5 first dorsal interosseus strength, 
5/5 wrist extensors and flexors, and 5/5 grip strength.  

Accordingly, the Board finds that increased ratings in this 
regard are not warranted.  


Entitlement to earlier effective dates
for the assignment for the assignment of a TDIU

The RO assigned a TDIU rating, effective on February 8, 1996.  
The veteran contends that he is entitled to earlier effective 
date for this rating.  

VA will grant a TDIU when the evidence shows that the 
appellant is precluded, by reason of his service-connected 
disabilities, from obtaining and maintaining "substantially 
gainful employment" consistent with his education and 
occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  
See also VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  

The question is whether the veteran is capable of performing 
the physical and mental acts required by employment, not 
whether the veteran can find employment.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).  

A TDIU may be assigned when a schedular rating is less than 
total if the veteran is service-connected for one disability 
ratable at 60 percent or more, or, when there are two or more 
disabilities, at least one disability is ratable at 40 
percent or more, and any additional disabilities result in a 
combined rating of 70 percent or more, and the disabled 
person is unable to secure or follow a substantially gainful 
occupation.  See 38 C.F.R. § 4.16(a) (2002).  

In the case of disability compensation, the effective date of 
the award for increase is the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if the claim is received within one year from such 
date; otherwise, the effective date of the award is the date 
of receipt of the claim.  See 38 U.S.C.A. § 5110 (West 2000); 
38 C.F.R. § 3.400(o)(2) (2002).

In the present case, the Board finds that the veteran is 
entitled to an earlier effective date for the award of the 
TDIU rating due to service-connected disability.  

With regard to the effective date of the TDIU, the Board 
notes that the veteran first filed a claim in January 1994, 
which was denied in a March 1994 rating decision.  

The Board finds, however, that the veteran is shown likely to 
have been unable to secure or follow substantial gainful 
employment as of the date of the filing of his claim on 
January 10, 1994.  

In February 1994, the RO received a letter from Liberty Life 
Insurance stating that the veteran was incapable of 
performing his duties as an agent as of February 19, 1993, at 
which time the veteran was put on convalescent care.  

Furthermore, even though the letter from the Foursquare 
Gospel Church reported that his salary was discontinued on 
February 1, 1994, the evidence shows that he previously was 
only able to perform a couple of hours of work a week.  
Finally, on the veteran's January 1994 claim, he reported 
that he had not performed full-time work since February 19, 
1993.  

It is pertinent to note in this regard that the RO has 
assigned a temporary total rating from March 11, 1993 through 
March 1994 in this case.  

Therefore, since the evidence demonstrates that the veteran 
was unable to secure or follow substantially gainful 
employment for the course of this appeal, a TDIU rating due 
to service-connected disability in warranted beginning on 
April 1, 1994.  






ORDER

An increased rating higher than 50 percent for the service-
connected dysthymic disorder is denied.  

An increased rating of 30 percent for the service-connected 
residuals of the right acromioclavicular separation with 
resection of the distal right clavicle, right anterior 
acromioplasty, and rotator cuff repair is granted, subject to 
the regulations controlling disbursement of VA monetary 
benefits.  

An increased rating for the service-connected atrophy of the 
trapezius muscle is denied.  

An increase rating for the service-connected atrophy of the 
pectoralis muscle is denied.  

An effective date of April 1, 1994 for the assignment of a 
total rating based on individual unemployability due to 
service-connected disability is granted, subject to the 
regulations controlling disbursement of VA monetary benefits.  
.

An effective date of January 10, 1994 for the assignment of a 
50 percent rating for the service-connected dysthymic 
disorder is granted, subject to the regulations controlling 
disbursement of VA monetary benefits.  



REMAND

The veteran also contends that he is entitled to ratings 
higher than 10 percent for the service-connected scar on the 
right clavicle area and right ulnar nerve palsy.  After 
carefully reviewing the claims file, the Board has determined 
that, in order to fully evaluate these claims, further 
development is needed, pursuant to the VCAA as discussed 
hereinabove.  

Furthermore, the Board notes that the regulations referable 
to the rating of skin disabilities were recently revised.  
These changes in the rating criteria became effective on 
August 30, 2002.  

The Court has held that "where the law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant generally 
applies."  White v. Derwinski, 1 Vet. App. 519, 521 (1991).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Therefore, the issue of whether an increased rating is 
warranted under the new criteria must be remanded for RO 
consideration in order to prevent any prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

In this respect, the veteran should be scheduled a VA 
examination to determine the current severity of the service-
connected scar of the right clavicle area.  

Furthermore, the veteran should also be scheduled for a 
neurological examination to determine the extent and severity 
of the service-connected right ulnar nerve palsy.  

The veteran is hereby advised that failure to report to any 
scheduled VA examination, without good cause, may well result 
in a denial of the claim.  See 38 C.F.R. § 3.655 (2002).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  

If the veteran fails to report to any scheduled examination, 
the RO should obtain and associate with the record any 
notice(s) of the examination(s) sent to the veteran.  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
information regarding all treatment 
received for his service-connected 
disabilities manifested by right clavicle 
areas scar and right ulnar palsy since 
January 2001.  Based on the veteran's 
response, the RO should undertake to 
obtain copies of all records from any 
identified treatment source.  

2.  The RO should schedule the veteran 
for VA dermatology examination to 
determine the current severity of the 
service-connected scar of the right 
clavicle area.  The claims folder should 
be made available to the examiner for 
review in connection with the 
examination.  All indicated testing 
should be undertaken in this regard.  The 
examiner should state whether the veteran 
suffers from exfoliation, crusting, 
exudation or itching, extensive lesions, 
or systemic or nervous manifestations.  
In rendering this opinion, the examiner 
should also state the extent of the 
veteran's skin disability (i.e. 
percentage of body affected) and whether 
corticosteroids or immunosuppressive 
drugs are required to relieve the 
veteran's symptoms.  The claims file 
should be reviewed in conjunction with 
the examination.  

3.  The RO should also schedule the 
veteran for a neurological examination to 
determine the current severity of the 
service-connected right ulnar palsy.  All 
indicated tests should be performed.  
Specifically, the examiner should report, 
to the extent feasible, whether the 
veteran suffers from any degree of 
paralysis, and to what extent, and 
whether there is evidence of a "griffin 
claw" deformity, atrophy in the dorsal 
interspace and thenar and hypothenar 
eminences, loss of extension or flexion 
of the ring and little fingers, loss of 
adduction of the thumb, and weakness in 
the wrist.  The claims file should be 
reviewed in conjunction with the 
examination.  

4.  If the veteran fails to report to any 
scheduled examination(s), the RO should 
obtain and associate with the record any 
notice(s) of the examination(s) sent to 
the veteran.  

5.  After the development requested above 
has been completed, the RO should again 
review the veteran's claims.  This review 
should include evaluating the severity of 
the veteran's service-connected skin 
disability in accordance with the revised 
criteria, effective on August 30, 2002.  
If any benefit sought on appeal remains 
denied, the veteran and representative 
should be furnished with a Supplemental 
Statement of the Case and given the 
opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  


	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



